975 A.2d 1082 (2009)
In the Interest of F.C., III, a minor,
Petition of F.C., III.
No. 199 WAL 2009.
Supreme Court of Pennsylvania.
July 13, 2009.

ORDER
AND NOW, this 13th day of July, 2009, the Petition for Allowance of Appeal is GRANTED with respect to the following issue, rephrased for clarity:
Whether 71 P.S. § 1690.112a ("Act 53") violates due process protections provided by the Fourteenth Amendment to the United States Constitution or Article I, Section 1 of the Pennsylvania Constitution?
Petitioner's Notice Pursuant to Pa.R.A.P. 1926 to Settle and Conform the Content of the Record for the Appellate Court is DENIED without prejudice to the right of any interested party to petition to supplement or correct the record.